From Stokes.
The act of Assembly which gives the scirefacias against bail says "that no execution shall issue thereon until the same shall be made known to him." What shall be considered a sufficient making known is a question of law, and it will be found in 4 Bac. Abr., 422, that the return (188) of two nihils is considered as such; and the practice being uniform upon this point, we think it ought not now to be altered; especially as the plaintiff would thereby be without a suitable and just remedy in cases where the bail should abscond, as no attachment would lie until there was a judgment against him; and it has been held that no suit can be brought upon bail bond.